   Case 2:19-cv-00454-MHT-CSC Document 12 Filed 04/20/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAIME CHAVEZ,                              )
                                           )
       Plaintiff,                          )
                                           )        CIVIL ACTION NO.
       v.                                  )          2:19cv454-MHT
                                           )               (WO)
OFFICER ANTHONY PARKER,                    )
                                           )
       Defendant.                          )

                                      ORDER

       This case is before the court on plaintiff Jaime

Chavez’s     letter      to    the        court,   which      the    court    has

construed as a motion to vacate the judgment. It is

ORDERED that the motion to vacate the judgment (doc.

no. 11) is denied, for the following reasons.

       First, in his motion to vacate, plaintiff Chavez

explains that his mail has been delayed since January

2020    because     of    his       transfer       to   the     infirmary     in

another prison.          However, Chavez’s case was dismissed

because he failed to comply with a June 2019 order to

file    an   affidavit        or    declaration,        sworn       under   oath,

restating     the   facts          that    he   included      on    an   unsworn
   Case 2:19-cv-00454-MHT-CSC Document 12 Filed 04/20/20 Page 2 of 2



document    attached    to    his     original    complaint.           See

Recommendation     (doc.     no.    6);   Opinion    (doc.    no.      7);

Judgment (doc. no. 8).         Chavez still has not explained

why he failed to file the required sworn statement of

facts in 2019, which he should have done long before

his mail was delayed in 2020.             Therefore, the delay of

his mail in January 2020 does not change the court’s

decision.

    Second, there is no reason to vacate the judgment

in this case because Chavez filed a new case about the

same incident (2:19-cv-1044), and that case is still

going forward.       The dismissal of this case will not

prevent Chavez from pursuing his new case.

    DONE, this the 20th day of April, 2020.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
